DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 3 July 2022, which papers have been made of record.
Claims 1-3, 5-7, and 10-18 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 July 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, and 11-14
Claims 1-2, 5-7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,279,648 to Diels et al. (hereinafter “Diels”).
Regarding claim 1, Diels discloses a profile assembly (see Fig. 1) comprising: a first metal profile (1) and a second metal profile (2; parts may be aluminum, see Col. 3, lines 38-42) longitudinally connected to the first metal profile by cold joining (see Col. 4, lines 3-8), which two profiles as a part thereof have complementary clamping structures (111, 121 and 112, 122; 231, 232 and 221, 222; see Fig. 6) on sides thereof facing towards one another in a direction of longitudinal extension of the profile assembly for cold joining the two profiles (projecting portions of clamping structures each have a face or component extending longitudinally with respect to the respective profiles, extension can be selectively determined to be longitudinal in the vertical or horizontal orientation with respect to Figures 5 and 6 depending on viewer preference), wherein the clamping structure of the first profile (1) comprises a clamping head (111) formed on a web (unnumbered narrower portion, see Fig. 6) and providing an undercut on both sides of the web due to a greater extension of the clamping head (see Fig. 6) in the direction of the longitudinal extension of the profile assembly in relation to that of the web (web is shown narrower than maximum dimensions of head), wherein the clamping structure (at 221, 222) of the second profile (2) comprises a clamping head receptacle (222) with a profile exterior leg (221) for accommodating a section of the clamping head (111) of the first profile, and a clinching leg (221) is formed on the profile-exterior leg of the clamping head receptacle (see Fig. 6), the clinching leg having a first profile arm (thinner portion, unnumbered in Fig. 6) and a second profile arm (terminal portion at lead line 221) on the first profile arm, wherein the second profile arm is angled (see Fig. 6) relative to the first profile arm (thinner portion), and a free end of the second profile arm (portion 221) engages behind the clamping head (at 111; see Fig. 7, equivalent structure shown pressed behind clamping head) and is pressed into a clamping pocket of the first profile delimited by the web, wherein a width of the clamping pocket is configured relative to a material thickness of the second profile arm of the clinching leg introduced therein such that a vertex (see Fig. 7, transition between thinner web and clamping leg in contact with clamping pocket) of the second profile arm presses against a bottom of the clamping pocket, wherein the clamping head receptacle (222) is tapered (see Figs. 6 and 7; in final position, at least one surface of the receptacle narrows or is tapered) with respect to a design of an open width of the clamping head receptacle in a direction toward a bottom of the clamping head receptacle, and/or the clamping head (111) is tapered with respect to a material thickness of the section thereof inserted into the clamping head receptacle (222; see Fig. 6) in the direction toward the bottom of the clamping head receptacle, and wherein, as a result of cold joining of the two profiles, the section of the clamping head pressed by the second profile arm into the clamping head receptacle of the second profile is connected in a metallically sealed manner to the clamping head receptacle (see Col. 4, lines 2-8).
Regarding claim 2, Diels discloses the limitations of claim 1, and further Diels discloses that the tapering of the clamping head receptacle and/or the clamping head is embodied having a uniform taper angle (see Fig. 6).
Regarding claim 5, Diels discloses the limitations of claim 1, and further Diels discloses that a wall of the first profile (1) delimiting the clamping pocket (222) opposite the clamping head (111) is embodied as a positioning surface for introducing the second profile arm (at 112; see Fig. 6) into the clamping pocket during cold joining of the two profiles (1, 2).
Regarding claim 6, Diels discloses the limitations of claim 1, and further Diels discloses that a maximum extension of the clamping head (111) along the longitudinal extension of the profile assembly is located in a plane which continues through belts of the two profiles (where longitudinal extension is construed vertically with respect to Fig. 6, plane can be drawn through clamping head and aligned legs 12, 23).
Regarding claim 7, Diels discloses the limitations of claim 1, and further Diels discloses that a center longitudinal plane of the second profile arm (portion 221) of the clinching leg is inclined in relation to a plane of an outer side of the profile assembly (see Figs. 6 and 7) in a direction toward the web of the first profile (1; it appears that a plane through the center of the web, unnumbered, is inclined relative to the horizontal plane of the Figures).
Regarding claim 11, Diels discloses the limitations of claim 1, and further Diels discloses that both of the profiles (1, 2) each bear the first clamping structure (111, 231) on one long side thereof and the second clamping structure (at 122, at 222) complementary to the first clamping structure on the opposing long side thereof.
Regarding claim 12, Diels discloses the limitations of claim 11, and further Diels discloses that the two profiles each comprise an upper belt (leftmost vertically extending wall, see Fig. 4, unnumbered) and a lower belt (rightmost vertically extending wall, see Fig. 4), and both the upper and lower belts each bear a clamping structure at an end thereof (see Figs. 5, 6).
Regarding claim 13, Diels discloses the limitations of claim 12, and further Diels discloses that the two belts (leftmost and rightmost walls in Fig. 4) are only connected to one another by a profile web (see Fig. 4) or a double web in a region of the ends of the belts bearing the clamping heads (111, 231)
Regarding claim 14, Diels discloses the limitations of claim 13, and further Diels discloses that a U-shaped receptacle of the second profile is closed by the profile web of the first profile (see Figs. 4, 5, and 6; leftmost and rightmost walls including clamping bead 231, 111, of profiles generally defines U-shaped profile closed by joining) in the profile assembly, and the U-shaped receptacle of the second profile accommodates at least one object therein (24, 25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 11
Claims 1-3, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2004/0211144 to Stanchfield (hereinafter “Stanchfield”).
Regarding claim 1, Stanchfield discloses a profile assembly (see Figs. 1, 2, 3, 4, 8, 19B-19C) comprising: a first metal profile (1) and a second metal profile (1; see Fig. 8) longitudinally connected to the first metal profile by cold joining (see paragraph [0125]; clamping head may be too large and cause deformation), which two profiles as part thereof have complementary clamping structures on sides thereof facing toward one another in a direction of longitudinal extension of the profile assembly (see Figs. 1, 2, 3, 4, 8, 19B, and 19C) for cold joining the two profiles, wherein the clamping structure (7) of the first profile (1) comprises a clamping head (7) formed on a web (see Annotated Figure) and providing an undercut (portions of web having lesser width then projections 9) on both sides of the web due to a greater extension of the clamping head (projections 9) in the direction of the longitudinal extension of the profile assembly (clamping head portions 9 extend greater than the extension of the web in both central direction of the web, at an angle to the horizontal, and in a horizontal or longitudinal direction with respect to the Figures) in relation to that of the web (see Fig. 8), wherein the clamping structure (at recess at 20; see paragraph [0078]) of the second profile comprises (other member 1) a clamping head receptacle (recess at 20; see Fig. 8) with a profile-exterior leg (extensions including recesses 10) for accommodating a section of the clamping head of the first profile (1; see Fig. 8), and a clinching leg (see Annotated Figure) is formed on the profile-exterior leg of the clamping head receptacle (see annotated Figure), the clinching legs having a first profile arm (upper arm containing recess 10; see Fig. 8) and a second profile arm (lower arm containing recess 10; see Fig. 8) formed on the first profile arm, wherein the second profile arm is angled relative to the first profile arm (parallel is an angle), and a free end (see Fig. 8) of the second profile arm engages behind the clamping head (defined by projections 9) and is pressed into a clamping pocket (recess defined behind the projections 9 toward base of first profile) of the first profile (1) delimited by the web, wherein a width of the clamping pocket (see Fig. 8) is configured relative to a material thickness of the second profile arm (lower arm; see Fig. 8) of the clinching leg introduced therein such that a vertex (see Fig. 8) of the second profile arm (lower arm) presses against a bottom of the clamping pocket (see Fig. 8), wherein the clamping head receptacle is tapered with respect to a  design of an open width of the clamping head receptacle in a direction toward a bottom of the clamping head receptacle, and/or the clamping head (defined by projections 9; see Fig. 8) is tapered with respect to a material thickness (at least tapering at surface 20, sides of projections 9) of a section thereof inserted into the clamping head receptacle (into recess on right; see Fig. 8) in the direction toward the bottom of the clamping head receptacle (see Fig. 8).
Stanchfield does not explicitly disclose that the profile sections illustrated in Figure 8 are metal, however Stanchfield teaches that it is known in the art of forming panels to formed them, including their tongue and groove portions, of metal (see paragraph [0113]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Figure. 8 of Stanchfield to provide the panel portions of a conventional material, such as from metal, as taught by paragraph [0113] of Stanchfield. (See MPEP 2143(A)).  A person having ordinary skill in the art would reasonably expect that the joined panel would behave in the same, predictable manner, regardless of whether the panels are formed of metal or another material.  Further, one having ordinary skill in the art would reasonably expect that as a result of the cold joining of the profiles (1, 1, see Fig. 8), the section of the clamping head (defined by projections 9) pressed by the second profile arm (lower arm with respect to Fig. 8) into the clamping head receptacle of the second profile (1 on the right; see Fig. 8) in a metallically sealed manner to the clamping head receptacle where the joined components are formed of metal.
    PNG
    media_image1.png
    227
    409
    media_image1.png
    Greyscale

Thus, Stanchfield teaches the limitations of claim 1.
Regarding claim 2, Stanchfield teaches the limitations of claim 1, and further Stanchfield teaches that tapering of the clamping head receptacle and/or the clamping head is embodied having a uniform taper angle (see surface at 20).
Regarding claim 3, Stanchfield teaches the limitations of claim 1, and further Stanchfield teaches that a material thickness of the section of the clamping head of the first profile (1; left, see Fig. 8) inserted into the clamping head receptacle of the second profile (1, right; see Fig. 8) is configured such that a vertex (rightmost side at vertical surface and surface 20) of the clamping head is spaced apart from the bottom of the clamping head receptacle (see Fig. 8).
Regarding claim 5, Stanchfield teaches the limitations of claim 1, and further Stanchfield teaches that a wall of the first profile (1) delimiting the clamping pocket (recess defined behind the projections 9 toward base of first profile) opposite the clamping head (7) is embodied as a positioning surface (horizontally extending wall behind projection 9) for introducing the second profile arm into the clamping pocket (recess defined behind the projections 9) during cold joining of the two profiles (1, 1; see Fig. 8).
Regarding claim 6, Stanchfield teaches the limitations of claim 1, and further Stanchfield teaches that a maximum extension of the clamping head (7) along the longitudinal extension of the profile assembly (1, 1; see Fig. 8) is located in a plane which continues through belts of the two profiles (1,1).
Regarding claim 7, Stanchfield teaches the limitations of claim 1, and further Stanchfield teaches that a center longitudinal plane (horizontal plane) of the second profile arm (lower arm) of the clinching leg is inclined in relation to a plane of an outer side (lowermost surface at a chamfer, unnumbered, see Fig. 8) of the profile assembly (1, 1; see Fig. 8) in a direction toward the web of the first profile (leftmost profile 1).
Regarding claim 11, Stanchfield teaches the limitations of claim 1, and further Stanchfield teaches that both of the two profiles (1, 1) each bear the first clamping structure (at 7) on one long side thereof and the second clamping structure (at 6) complementary to the first clamping structure on the opposing long side thereof (see paragraph [0065]-[0066] and similar panel structures in Figures 5-7).
Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stanchfield as applied to claim 1 above, and further in view of United States Patent Application Publication 2011/0179735 to Paetrow et al. (hereinafter “Paetrow”).
Regarding claim 10, Stanchfield teaches the limitations of claim 1, however Figure 8 of Stanchfield does not explicitly disclose that a locking bead is formed protruding from an outer side of the first profile on a side of the clamping pocket outside of the clamping head, and that the locking bead acts against an outer side of the clinching leg forming an undercut in which the clinching leg engages.
Paetrow teaches a profile joining system (see Figs. 13-14) for connecting a first profile to a second profile. The first profile (left 114) includes a clamping head (174) projecting from the profile, with an undercut defined by a narrower region behind the clamping head.  The clamping head extends into and engages a clamping pocket (178) on the second profile (right 114).  Paetrow further teaches a clamping bead (138, 148) on the first profile which engages outside of the clamping pocket, creating a seal (see paragraphs [0068]-[0069]).  Paetrow teaches that the engagement of the clamping bead produces a seal between the profiles with an increased overlap (paragraph [0068]) while reducing the appearance of a two-part seal.  Paetrow teaches that the joining materials can be metal, ceramic, timer, glass, plastic, or other similar covering materials (see paragraph [0004]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Stanchfield to include a clamping bead on the first profile for engagement with the second profile, as taught by Paetrow. (See MPEP 2143(C)).  The resulting method would produce an improved sealing effect at the joining region of the profiles.
Thus, the combination of Stanchfield and Paetrow teaches the limitations of claim 10.
Claims 12-13
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stanchfield as applied to claim 1 above, and further in view of German Patent Document DE 2510211 to Martin (hereinafter “Martin”; English machine translation provided by Applicant).
Regarding claim 12, Stanchfield teaches the limitations of claim 11, however the combination does not explicitly teach that the two profiles each comprise an upper belt and a lower belt, the upper belt and lower belt each bearing a clamping structure at an end thereof. However, it is known in the art of joints to provide multiple joint members on the same board.
Martin teaches a structural component (Fig. 3 and see English machine translation at page 1, lines 10-13). Each structural component includes protrusions (10) at a first end and corresponding protrusions (11) which mate with the protrusions (English machine translation at page 3, lines 95-100). Martin teaches that profiles of different shapes can purposes can be combined using the manner described (English machine translation at page 3, lines 111-114).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Stanchfield to include profiles each comprising an upper belt and a lower belt including clamping structures, as taught by Martin. (See MPEP 2143(A)). The resulting device would be reasonably expected to facilitate joining of the components using profitable operation of the clamping structures regardless of the number of webs or belts, without modification of the principles of operation of Stanchfield. A person having ordinary skill in the art would reasonably expect that, so long as each cooperating clamping structure has a mating structure, any number of joining components on a structural member to be joined would be reasonably expected to join together, facilitating joining of structural components having different shapes in a predictable manner.
Thus, the combination of Stanchfield and Martin teaches the limitations of claim 12.
Regarding claim 13, the combination of Stanchfield and Martin teaches the limitations of claim 12, and further Martin teaches that the two profiles (see Fig. 4) are only connected to one another by a profile web or a double profile web (at joining sections 10, 11) in the region of the ends of the belts bearing the clamping heads. Stanchfield teaches (see Fig. 8) that the profiles (1, 1) are connected to one another only by the profile webs (see Fig. 8) int eh region of the ends of the belts bearing the clamping heads (at 7).
Claims 14-15
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stanchfield and Martin as applied to claim 13 above, and further in view of United States patent 7,036,203 to Rudduck (hereinafter “Rudduck”).
Regarding claim 14, the combination of Stanchfield and Martin teaches the limitations of claim 13, however the combination does not explicitly teach that a U-shaped receptacle of the second profile is closed by the profile web of the first profile in the profile assembly, and the U-shaped receptacle of the second profile accommodates at least one object therein. Martin teaches that the structure may include a U-shaped portion (between connectors 11; see Fig. 3).
Rudduck is directed to a joint (see Fig. 3) comprising a first structural member (20) mated to a second structural member (18). An object is provided (22) between sides of one of the structural members (18), the object (22) being held between two inwardly flexing walls (see Col. 4, lines 49-51). The object (22) remains in position when the two structural members are mated together (see Fig. 3).
It would have been within the level of ordinary skill in the art and obvious to one having ordinary skill to modify the apparatus taught by the combination of Stanchfield and Martin to include an object positioned between two adjacent structural members, as taught by Rudduck. (See MPEP 2143(A)). The resulting apparatus would be reasonably expected to function as a joint without modification of the principles of operation of Stanchfield or Martin, while securing a component in a predictable manner. 
Thus, the combination of Stanchfield, Martin, and Rudduck teaches the limitations of claim 14.
Regarding claim 15, the combination of Stanchfield, Martin, and Rudduck teaches the limitations of claim 14, and further Rudduck teaches that the object (22) is clamped between the two belts of the second profile (18; see Fig. 3) with clamping forces acting on the object from the two belts.
Claim 16
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stanchfield, and Martin as applied to claim 13 above, and further in view of United States Patent Application Publication 2014/0120407 to Hofer et al. (hereinafter “Hofer”).
Regarding claim 16, the combination of Stanchfield, and Martin teaches the limitations of claim 13, however the combination does not explicitly teach that the multiple profiles connected to one another form a battery housing for accommodating battery modules.
However, it is known in the art of structural components to provide battery housings. For example, Hofer teaches a battery housing (20) composed of at least a housing cover (21) and enclosure walls (22, 23). The enclosure walls may be provided such that the walls (22) of adjacent members connect end-to-end to form a battery module (see paragraph [0105]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination of Stanchfield, and Martin to form a battery module from connectable wall members, as taught by Hofer. (See MPEP 2143(A)). The resulting apparatus would be capable of housing batteries for a battery module, without modification of the principle of operation or joining of the structural members taught by Stanchfield.
Thus, the combination of Stanchfield, Martin, and Hofer teaches the limitations of claim 16.
Claims 17-18
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stanchfield, Martin, and Rudduck as applied to claim 14 above, and further in view of United States Patent Application Publication 2014/0120407 to Hofer et al. (hereinafter “Hofer”).
Regarding claim 17, the combination of Stanchfield, Martin, and Rudduck teaches the limitations of claim 14, however the combination does not explicitly teach that the multiple profiles connected to one another form a battery housing for accommodating battery modules.
However, it is known in the art of structural components to provide battery housings. For example, Hofer teaches a battery housing (20) composed of at least a housing cover (21) and enclosure walls (22, 23). The enclosure walls may be provided such that the walls (22) of adjacent members connect end-to-end to form a battery module (see paragraph [0105]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination of Stanchfield, Martin, and Rudduck to form a battery module from connectable wall members, as taught by Hofer. (See MPEP 2143(A)). The resulting apparatus would be capable of housing batteries for a battery module, without modification of the principle of operation or joining of the structural members taught by Stanchfield.
Thus, the combination of Stanchfield, Martin, Rudduck, and Hofer teaches the limitations of claim 17.
Regarding claim 18, the combination of Stanchfield, Martin, and Rudduck teaches the limitations of claim 15, however the combination does not explicitly teach that the multiple profiles connected to one another form a battery housing for accommodating battery modules.
However, it is known in the art of structural components to provide battery housings. For example, Hofer teaches a battery housing (20) composed of at least a housing cover (21) and enclosure walls (22, 23). The enclosure walls may be provided such that the walls (22) of adjacent members connect end-to-end to form a battery module (see paragraph [0105]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by the combination of Stanchfield, Martin, and Rudduck to form a battery module from connectable wall members, as taught by Hofer. (See MPEP 2143(A)). The resulting apparatus would be capable of housing batteries for a battery module, without modification of the principle of operation or joining of the structural members taught by Stanchfield.
Thus, the combination of Stanchfield, Martin, Rudduck, and Hofer teaches the limitations of claim 18.
Response to Arguments
Claim Objections
Applicant’s arguments, see Response, filed 3 July 2022, with respect to the objection to claims 1, 2, and 14 have been fully considered and are persuasive.  The objection of 27 April 2022 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 3 July 2022 have been fully considered but they are not persuasive.
Claims 1-3, 5-7, and 11 were previously rejected over Stanchfield.
Claim 10 was previously rejected over the combination of Stanchfield and Paetrow.
Claims 12-13 were previously rejected over the combination of Stanchfield and Martin.
Claims 14-15 were previously rejected over the combination of Stanchfield, Martin, and Rudduck.
Claim 16 was previously rejected over the combination of Stanchfield, Martin, and Hofer.
Claims 17-18 were previously rejected over the combination of Stanchfield, Martin, Rudduck, and Hofer.
Applicant notes that claim 1 has been amended to recite “wherein the clamping structure of the profile comprises a clamping head formed on a web and providing an undercut on both sides of the web due to a greater extension of the clamping head in the direction of the longitudinal extension of the profile assembly in relation to that of the web.”  Applicant asserts that the cited clamping head is due to a greater extension in a vertical direction (Response at page 7). Applicant explains that “the undercuts would not be provided if these projections did not protrude further outward in the vertical direction (z direction) from the adjacent portions of the ‘web.’”  
To the best of the examiner’s understanding, this is both speculative and false.  It appears that Applicant’s statement that the undercut would not be provided requires modifying the reference in a way that is not taught, to prevent the reference from having the claimed feature.  The extensions do, in fact, extend, and the undercut also exists.  It is unclear why a person having ordinary skill in the art would pretend a feature illustrated is not, in fact, illustrated.
Applicant further states “[t]o the extent that the two snapping projections 9 of Stanchfield may be said to together form a diagonally-oriented protrusion of the cited clamping head 7 with both longitudinal (horizontal) and transverse (vertical) directional components does not establish that the undercuts are provided due to the greater extension of the projections 9 in the longitudinal direction in relation to the adjacent portions of the web. Such interpretation would overlook language of the claim.”
The examiner understands Applicant’s argument to be that the phrase “due to” the greater extension to require that the undercut is present “only because of” the greater extension. This is not found persuasive.  There is a greater extension of the clamping head portion along the approximately 45-degree angle in the Annotated Figure of Figure 8, and an undercut can be defined between the dashed lines because of such extension.  The examiner does not interpret the claim as requiring that the undercut is present “only because” of the greater extension in the longitudinal direction, such that the component of extension of the projections 9 that extend in the longitudinal direction contributes to the definition of the undercut.  The examiner maintains that Stanchfield teaches the undercut defined by the extension in the manner claimed.  Applicant both has the ability to recite “only because of” if the phrase is intended to be interpreted such, and the ability to recite more clearly the alleged geometry of the profile and the clamping head to distinguish over the examiner’s interpretation.
Applicant next argues that Stanchfield is designed for both assembly and disassembly of the panels, and appears to take the position that the profile claimed should not be capable of being disassembled. Applicant contends that the panel sections shown in Figure 8 are not made from metal such that the clamping head would not be connected in a metallically sealed manner as the result of cold joining of the profiles (see Response at page 8).
The examiner respectfully disagrees.  Firstly, the examiner notes that the rejection over Stanchfield is a rejection under 35 USC 103, relying on teachings of multiple embodiments of Stanchfield.  Stanchfield at least teaches that joining components can be formed from metal (see paragraph [0113]). At least one embodiment of Stanchfield describes a clamping head which is too large to fit into a clamping pocket (see paragraph [0125]), such that the insertion results in deformation of the profile components relative to each other.  Stanchfield teaches that the joined components may form a seal (see paragraph [0024], after first sentence) as the result of selectively engineering the materials in the tongue and groove portions of the joint and geometry of the same.  Taken together, the examiner understands Stanchfield to teach joining of metallic profiles to one another using deformation and producing a sealed region at the joint.  
The examiner finds no requirement in the claim that the profiles not permit disassembly of the panels or profiles.  A text search of Applicant’s Specification for the term “permanent” results only in the term being found in the background section, describing the prior art. It is unclear from a review of Applicant’s Specification that the profile assembly cannot be disassembled, as the Specification appears at best to be silent regarding such.
Applicating alleges claims 2-3, 5-7, and 10-18 are allowable for depending from claim 1. 
The rejection of claim 1 has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/29/2022